Cite as 2016 Ark. App. 15


                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-488
                                              Opinion Delivered   January 13, 2016

DANNY LEE SWANIGAN                     APPEAL FROM THE FAULKNER
                                       COUNTY CIRCUIT COURT
                             APPELLANT [NOS. 23CR-14-458, 23CR-14-459]

V.                                            HONORABLE HARRY G. FOSTER,
                                              JUDGE
STATE OF ARKANSAS
                                APPELLEE AFFIRMED; COUNSEL’S MOTION
                                         TO BE RELIEVED GRANTED


                            DAVID M. GLOVER, Judge
       On April 14, 2014, the Conway District Court found appellant Danny Swanigan

guilty of third-degree domestic battering, for which he was sentenced to a year in jail, with

nine months suspended, and harassment, for which he was sentenced to ninety days in jail,

with sixty days suspended.      The sentences were ordered to be served concurrently.

Swanigan appealed his convictions to circuit court. A bench trial was set for December 23,

2014, but Swanigan’s counsel requested and was granted a continuance due to her caseload.

Swanigan’s new trial date was February 3, 2015. However, Swanigan failed to appear for

trial on that date. His counsel again requested a continuance, which was denied, and the

circuit court dismissed the appeal.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Swanigan’s counsel has filed a motion

to withdraw on the grounds that the appeal is wholly without merit. Counsel’s motion was
                                  Cite as 2016 Ark. App. 15

accompanied by a brief referring to everything in the record that might arguably support an

appeal, including a list of all rulings adverse to Swanigan made by the trial court on all

objections, motions, and requests made by either party, with an explanation as to why each

adverse ruling is not a meritorious ground for reversal. The clerk of this court furnished

Swanigan with a copy of his counsel’s brief and notified him of his right to file pro se points.

       The only adverse rulings were the denial of Swanigan’s counsel’s motion for a

continuance and the dismissal of his appeal. Counsel has addressed each ruling in her brief

and has adequately explained why neither adverse ruling constitutes reversible error.

       Swanigan has filed pro se points. In them, he explains the circumstances surrounding

his failure to appear in circuit court for his appeal from district court. To the extent that

this is an argument regarding the denial of his counsel’s motion for a continuance, that

argument was properly discussed in his counsel’s no-merit brief. To the extent Swanigan

plead for clemency by commenting that he would like to throw himself on the mercy of

the court and beg its forgiveness, such a request must be addressed to the executive branch,

not the judicial branch. Whitney v. State, 2015 Ark. App. 8, at 2. Lastly, Swanigan discusses

the sufficiency of the evidence, but because the sufficiency of the evidence was not

challenged in the circuit court, it is not preserved for appeal. Bailey v. State, 2015 Ark. App.

312, at 3.

       Affirmed; counsel’s motion to be relieved granted.

       GLADWIN, C.J., and VAUGHT, J., agree.

       Sarah M. Pourhosseini, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.

                                               2